ORDER
Eugene Joseph, a Nigerian citizen, petitions for review of an order of the Board of Immigration Appeals denying his fourth motion to reopen his removal proceedings. That motion asserted that Joseph had new evidence to support his claim of ineffective assistance of counsel.
We assume familiarity with the facts presented in our previous order. Joseph v. Holder, 321 Fed.Appx. 505 (7th Cir.2009). For our purposes, it is sufficient to note that the petition for review now before us completely fails to address the Board’s rejection of Joseph’s ineffective-assistance claim. Instead, Joseph challenges the IJ’s original denial of his request for a waiver of inadmissibility and the Board’s prior decisions on his previous administrative appeals. Joseph’s only mention of the Board’s latest decision in his current petition appears in the jurisdictional statement, in which he refers to the decision merely to show that the petition was timely. Because Joseph failed to articulate any argument with respect to the Board’s latest decision, we conclude that he has forfeited his right to seek judicial review of that decision. See Haxhiu v. Mukasey, 519 F.3d 685, 691 (7th Cir.2008); Asere v. Gonzales, 439 F.3d 378, 381 (7th Cir.2006); Brucaj v. Ashcroft, 381 F.3d 602, 611 n. 7 (7th Cir.2004).
The petition for review is DISMISSED.